Citation Nr: 1341764	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-45 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral pleural plaque formation.
 
(The issue of entitlement to payment or reimbursement of unauthorized medical expenses for treatment received at the Ocala Regional Medical Center on March 3, 2011, is the subject of separate decision). 


REPRESENTATION

Appellant represented by:	Albert Bacharach, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida. 

In April 2013, a Travel Board Hearing was held at the RO before the undersigned Veteran's Law Judge. A transcript of the hearing is located in the Veteran's VA Virtual file. 

Also in April 2013, the Veteran's representative submitted additional evidence (VA medical records), and he did not waive initial review of this evidence by the AOJ. See 38 C.F.R. § 20.1304(c) (2013). However, the Board is remanding this case so the AOJ will have the opportunity to review this evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A VA compensation examination is needed here to reassess the severity of the Veteran's pulmonary disability. The Veteran's last evaluation for compensation purposes was in April 2008, and there is the suggestion that his pulmonary symptoms have worsened, as reported at his April 2013 Travel Board hearing. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 


 
Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain copies of all of the Veteran's VA medical records dated since August 2010, and associate them with the claims folder or VA Virtual file. 

2. Schedule the Veteran for a VA pulmonary examination to ascertain the current level of severity of the service-connected bilateral pleural plaque formation disability. The claims file must be provided to and reviewed by the examiner. All necessary testing, especially PFTs, must be performed. 

The examiner should be asked to distinguish between symptoms and/or impaired lung function due to the service-connected bilateral pleural plaque formation  to the exclusion of any non-service-connected disorders affecting the lungs.

The examiner must discuss the reasons and bases or underlying medical rationale for his or her conclusions, if necessary citing to specific evidence in the file. 

3. Readjudicate the claim for a higher initial rating for service-connected bilateral pleural plaque formation. If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


